Citation Nr: 0813468	
Decision Date: 04/24/08    Archive Date: 05/01/08

DOCKET NO.  04-41 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

1.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to service connection 
for the cause of the veteran's death. 

2.  Whether new and material evidence has been submitted in 
order to reopen a claim for entitlement to non-service 
connected death pension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States





ATTORNEY FOR THE BOARD

B. Berry, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1969 to August 
1969; however, the veteran lost 29 days of active service 
from July 23, 1969 to August 20, 1969.  The veteran died in 
September 1973.  The appellant is the veteran's surviving 
spouse.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Seattle, Washington. 

The record reflects that the appellant requested a Decision 
Review Officer (DRO) hearing in an October 2004 statement in 
support of the claim.  The RO scheduled a DRO hearing for the 
appellant in February 2006.  The appellant did not report to 
the scheduled hearing and subsequently requested to 
reschedule the hearing as she was in court the day of the 
scheduled hearing.  The RO rescheduled the DRO hearing for 
the appellant in February 2007 and in March 2007; however, 
the appellant did not appear for either hearing.  The 
appellant's representative withdrew the request for a DRO 
hearing in May 2007.

In regard to the Board hearing request, the record reflects 
that the appellant requested to be scheduled for a hearing 
before the traveling member of the Board in her April 2004 
Notice of Disagreement and her December 2004 VA Form 9.  The 
RO subsequently scheduled the appellant for a Travel Board 
hearing in July 2007.  However, the appellant was unable to 
report to the scheduled hearing, because she was in the 
hospital and the doctor indicated that she would not be 
released before the scheduled hearing date.  Although the RO 
rescheduled the Board hearing for February 2008 pursuant to 
her request, the appellant did not report for the hearing and 
did not offer an explanation regarding her failure to appear.  
Therefore, the appellant's request for a Board hearing is 
considered withdrawn.


FINDINGS OF FACT

1.  The November 1975 rating decision for entitlement to 
service connection for cause of death is final.

2.  Evidence received subsequent to the November 1975 rating 
decision does not raise a reasonable possibility of 
substantiating the appellant's claim.

3.  The July 1996 rating decision for entitlement to non-
service connected pension is final.

4.  Evidence received subsequent to the July 1996 rating 
decision does not raise a reasonable possibility of 
substantiating the appellant's claim.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to 
service connection for the cause of the veteran's death is 
not new and material, and therefore, the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.104 
(2007).

2.  Evidence submitted to reopen the claim of entitlement to 
non-service connected death pension is not new and material, 
and therefore, the claim is not reopened.  38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.104 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes a 
duty on the United States Department of Veterans Affairs (VA) 
to notify and assist a claimant in developing a claim.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a).  Upon receipt of a 
complete or substantially complete application for benefits, 
VA is required to notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper notice from VA 
must inform the claimant of any information and evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  This 
notice must be provided prior to an initial unfavorable 
decision on a claim by the agency of original jurisdiction 
(AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court 
of Appeals for Veterans Claims clarified VA's duty to notify 
in the context of claims to reopen.  With respect to such 
claims, VA must both notify a claimant of the evidence and 
information that is necessary to reopen the claim and notify 
the claimant of the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.  

In the context of a claim for Dependency and Indemnity 
Compensation (DIC) benefits, section 5103(a) notice must 
include (1) a statement of the conditions, if any, for which 
a veteran was service connected at the time of his or her 
death; (2) an explanation of the evidence and information 
required to substantiate a DIC claim based on a previously 
service-connected condition; and (3) an explanation of the 
evidence and information required to substantiate a DIC claim 
based on a condition not yet service connected.  Hupp v. 
Nicholson, 21 Vet. App. 342, 352-53 (2007).  While there are 
particularized notice obligations with respect to a claim for 
DIC benefits, there is no preliminary obligation on the part 
of VA to conduct a predecisional adjudication of the claim 
prior to providing a section 5103(a)-compliant notice.  

In this case, a notice letter provided to the appellant in 
March 2007 notified the appellant of the criteria for 
reopening the previously denied claims, the criteria for 
establishing service connection, the reason the claims were 
previously denied and that the evidence the appellant submits 
should relate to the reason the claim was previously denied.  
The notice letter also discussed the evidence required to 
support a claim for death pension benefits.  It explained the 
evidence required to substantiate the DIC claim and the 
information required to substantiate a DIC claim based on a 
condition not yet service connected.  The letter also 
informed the appellant of her and VA's respective duties for 
obtaining evidence.  It requested the appellant to provide 
any evidence in her possession and she was informed that it 
was ultimately her responsibility to ensure that VA received 
any evidence not in the possession of the Federal government.  
Thus, the information provided to the appellant satisfied 
VA's duty to notify.  However, the duty to notify was not 
satisfied prior to the initial unfavorable decision on the 
claim by the AOJ.  Under such circumstances, the notice error 
may be cured by issuance of a fully compliant notice, 
followed by readjudication of the claim.  See Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett 
v. Nicholson, 20 Vet. App. 370, 376 (2006).  Although the 
notice letter was not sent before the initial AOJ decision in 
this matter, the Board finds that this error was not 
prejudicial to the appellant because the actions taken by VA 
after providing the notice have essentially cured the error 
in the timing of notice.  Not only has the appellant been 
afforded a meaningful opportunity to participate effectively 
in the processing of her claim and given ample time to 
respond, but the AOJ also readjudicated the case by way of a 
supplemental statement of the case issued in June 2007 after 
the notice was provided.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
decide this appeal as the timing error did not affect the 
essential fairness of the adjudication.  

In the case of a claim to reopen a previously denied issue, 
the VCAA explicitly provides that "nothing in [38 U.S.C.A. § 
5103A] shall be construed to require [VA] to reopen a claim 
that is presented or secured, as described in [38 U.S.C.A § 
5108]."  38 U.S.C.A § 5103A(f).  However, VA has a duty to 
obtain records in order to assist the appellant.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159.  In this case, the veteran's 
service medical records, his service clinical records, and 
his service personnel records have been associated with the 
file.  The appellant was asked to advise VA if there was any 
other information or evidence she considered relevant to her 
claims so that VA could help her by getting that evidence.  
The appellant identified some possible records at the 
Colorado State Penitentiary where the veteran had died.  The 
VA sent two requests for records from the Colorado State 
Penitentiary, however there was no response.  The VA also 
requested the court trial records of the veteran from the 
Denver County Court House and the Boulder County Court House, 
however, no criminal records of the veteran were found in 
either county.  The appellant has not identified any other 
records that are not already in the claims file.  Therefore, 
the Board finds that there is no additional duty to assist.  





II.  New and Material Evidence

A.  Dependency and Indemnity Compensation 

An unappealed rating decision in November 1975 denied the 
appellant's claim of entitlement to dependency and indemnity 
compensation on the basis that the veteran's death was not 
caused by a service connected disease or injury.  The 
relevant evidence of record at the time of the November 1975 
rating decision consisted of the veteran's death certificate 
and the dates of his active duty service.  

Service connection may be established for the cause of a 
veteran's death when a service-connected disability was 
either the principal or a contributory cause of death.  38 
C.F.R. § 3.312(a); 38 U.S.C.A. § 1110, 1112, 1310.  A 
service-connected disability is the principal cause of death 
when that disability, singly or jointly with some other 
condition, was the immediate or underlying cause of death or 
was etiologically related thereto.  38 C.F.R. § 3.312(b).  A 
contributory cause of death must be causally connected to the 
death and must have contributed substantially or materially 
to death, combined to cause death, or aided or lent 
assistance to the production of death.  38 C.F.R. § 
3.312(c)(1).  See generally Harvey v. Brown, 6 Vet. App. 390, 
393 (1994).  Accordingly, service connection for the cause of 
a veteran's death may be demonstrated by showing that the 
veteran's death was caused by a disability for which service 
connection had been established at the time of death or for 
which service connection should have been established.

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 
3.303(a).  In order to prevail on the issue of service 
connection there must be medical evidence of a current 
disability; medical evidence, or in certain circumstances, 
lay evidence of in-service occurrence or aggravation of a 
disease or injury; and medical evidence of a nexus between an 
in-service injury or disease and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond 
v. West, 12 Vet App. 341, 346 (1999).

A finally decided claim will be reopened in the event that 
new and material evidence is presented.  38 U.S.C.A  5108.   
"New" evidence means existing evidence not previously 
submitted to the VA.  "Material" evidence means existing 
evidence that by itself or when considered with previous 
evidence of record, relate to an unestablished fact necessary 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  39 C.F.R. § 3.156.

The Board is not bound by the RO's determination in June 2007 
that new and material evidence was presented to reopen the 
DIC claim.  The Board must first decide whether the evidence 
that has been received is both new and material to reopen the 
claim.  Barnett v. Brown, 83 F.3d 1380 (Fed Cir. 1996); 
McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board reopening is 
unlawful when new and material evidence has not been 
submitted).  Accordingly, the Board will adjudicate the 
question of whether new and material evidence has been 
received. 

In January 2004, a claim to reopen the issue of entitlement 
to DIC was received.  Evidence of record received since the 
November 1975 rating decision includes service medical 
records, service clinical records, and service personnel 
records.   All of the evidence received since the November 
1975 rating decision is "new" in that it was not of record 
at the time of the November 1975 rating decision.  

However, the information provided by the appellant subsequent 
to the November 1975 rating decision does not raise a 
reasonable possibility of substantiating the appellant's 
claim.  The evidence in the personnel records do not provide 
any information regarding an in-service disease or event 
related to the veteran's cause of death that would 
substantiate the appellant's claim.  The service personnel 
records also do not provide a link between the veteran's 
active military service and his cause of death.  In addition, 
the service medical records and the service clinical records 
do not raise a reasonable possibility of substantiating the 
appellant's claim.  Both the service medical records and the 
service clinical records indicate that the veteran attempted 
suicide twice while in service.  The records reveal that the 
veteran was seen by a psychiatrist.  The psychiatrist 
diagnosed the veteran with chronic and severe passive-
aggressive reaction with antisocial features and that the 
veteran had a severe predisposition with a long history of a 
character and behavior disorder of the immaturity type.  The 
psychiatrist further noted that there are no mental or 
physical defects warranting hospitalization or medical 
separation.  During a psychiatric examination dated in July 
1969, the psychiatrist noted that the individual stated that 
it is not fair for him to be in the Army and he stated his 
determination to obtain discharge.  The evidence shows that 
the veteran was psychically clean for discharge.  The 
veteran's separation examination noted that the veteran was 
psychiatrically normal and he was designated with a "1", 
which denotes that the veteran possesses a high a level of 
medical fitness, for factors concerning personality, 
emotional stability and psychiatric diseases.  The service 
medical records indicate that the veteran was separated from 
service due to unsuitability.  Therefore, the service medical 
records and the service clinical records do not show a 
relationship between the cause of the veteran's death, which 
was suicide with an underlying cause of depression and the 
veteran's military service.  As the evidence does not raise a 
reasonable possibility of substantiating the claim that the 
veteran should have been service connected for the cause of 
his death, it is not considered material.  Thus, entitlement 
to reopen the claim for entitlement to service connection for 
the veteran's cause of death is not warranted. 

B.  Nonservice-connected Death Pension Benefits

An unappealed rating decision in July 1996 denied the 
appellant's claim of entitlement to non-service connected 
death pension benefits on the basis that the veteran did not 
have the sufficient number of days of active duty to qualify 
for the benefits.  The relevant evidence of record at the 
time of the July 1996 rating decision consisted of the 
veteran's death certificate and the veteran's dates of 
service.  

Death pension benefits are generally available for surviving 
spouses, as a result of the veteran's nonservice-connected 
death.  See 38 U.S.C.A. § 1541(a).  An appellant is entitled 
to these benefits if the veteran served for 90 days or more, 
part of which was during a period of war; or, if the veteran 
served during a period of war and was discharged from service 
due to a service-connected disability or had a disability 
determined to be service-connected, which would have 
justified a discharge for disability; and, if the appellant 
meets specific income and net worth requirements.  See 38 
U.S.C.A. § 1541; 38 C.F.R. § 3.3(b)(4).

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  38 U.S.C.A. § 5108.  
"New" evidence is defined as evidence not previously 
submitted to agency decision-makers.  "Material" evidence 
means existing evidence that, by itself or when considered 
with previous evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).

Although the RO determined in June 2007 that new and material 
evidence was presented to reopen the claim of death pension 
benefits, this decision is not binding on the Board.  The 
Board must first decide whether evidence has been received 
that is both new and material to reopen the claim.  Barnett 
v. Brown, 83 F.3d 1380 (Fed Cir. 1996); McGinnis v. Brown, 4 
Vet. App. 239 (1993) (Board reopening is unlawful when new 
and material evidence has not been submitted).  Consequently, 
the Board will adjudicate the question of whether new and 
material evidence has been received.

In January 2004, a claim to reopen the issue of entitlement 
to death pension benefits was received.  Evidence of record 
received since the July 1996 rating decision includes service 
medical records, service clinical records, and service 
personnel records.   All of the evidence received since the 
July 1996 rating decision is "new" in that it was not of 
record at the time of the July 1996 rating decision.  

However, the information from the service personnel records 
is not material, because it does not relate to an 
unestablished fact necessary to substantiate the claim.  The 
service personnel records, the service medical records, and 
the service clinical records do not show that the veteran was 
in service for at least ninety days during a period of war, 
that the veteran was discharged for a service-connected 
disability or that the veteran had a disability determined to 
be service-connected that would have justified discharge.  In 
addition, as discussed in section A of this analysis, the new 
evidence does not raise a reasonable possibility of 
substantiating the claim regarding whether the veteran was 
receiving or entitled to receive compensation payment for a 
service-connected disability.  The evidence also does not 
raise a reasonable possibility of substantiating a claim that 
the veteran received retirement pay at the time of his death.  
Therefore, the new evidence is not material and the claim to 
reopen the claim for entitlement to death pension benefits is 
not warranted.  









	(CONTINUED ON NEXT PAGE)

	
ORDER

1.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to service 
connection for the cause of the veteran's death is denied.

2.  New and material evidence having not been submitted, the 
claim to reopen the issue of entitlement to non-service 
connected death pension is denied.

	




____________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


